

117 HR 4605 IH: Flood Insurance Rate Map Interagency Technology Act of 2021
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4605IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Mr. Posey introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Biggert-Waters Flood Insurance Reform Act of 2012 to improve mapping under the National Flood Insurance Program, and for other purposes.1.Short titleThis Act may be cited as the Flood Insurance Rate Map Interagency Technology Act of 2021 or the FIRM IT Act of 2021.2.National Flood Mapping Program(a)Sharing and use of maps and data; inclusion of cadastral features in rate mapsSection 100216(b) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)) is amended—(1)in paragraph (1)—(A)in subparagraph (B), by striking and at the end;(B)in subparagraph (C), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(D)consult and coordinate with the Secretary of Defense, the Director of the United States Geological Survey, and the Administrator of the National Oceanic and Atmospheric Administration to obtain the most up-to-date maps and other information of those agencies, including information relating to topography, water flow, watershed characteristics, and any other issues that are relevant to identifying, reviewing, updating, maintaining, and publishing National Flood Insurance Program rate maps.; and(2)in paragraph (3)—(A)in subparagraph (A), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;(B)by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively, and adjusting the margins accordingly;(C)in the matter preceding clause (i), as so redesignated, by striking Administrator shall include— and inserting the following: Administrator—(A)shall include—;(D)in subparagraph (A)(v), as so redesignated, by striking the period at the end and inserting ; and; and(E)by adding at the end the following:(B)may include—(i)any relevant information that is obtained under paragraph (1)(D); and(ii)cadastral features, including, for each cadastral feature—(I)the associated parcel identification data for that feature; and(II)to the maximum extent practicable, using public and private sector address data, the address of that feature..(b)Format of rate mapsSection 100216(c)(2) of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(c)(2)) is amended—(1)in subparagraph (B), by striking and at the end;(2)in subparagraph (C), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(D)not later than 5 years after the date on which the National Geodetic Survey completes the modernization of the National Spatial Reference System in 2022, updated to conform with the geospatial data provided by that system; and(E)spatially accurate in accordance with the common protocols for geographic information systems under section 216 of the E-Government Act of 2002 (44 U.S.C. 3501 note)..